                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 DEVIN G. NUNES,                                    No. 19-cv-4064-CJW
                 Plaintiff,
 vs.                                                           ORDER

 RYAN LIZZA, HEARST MAGAZINES,
 INC. and HEARST MAGAZINE
 MEDIA, INC.,
                Defendants.
                               ____________________


       Before me is a Resisted Motion to Reinstate and Extend the Temporary Stay of
Discovery by Two Months filed by Defendants Hearst Magazine Media, Inc. and Ryan
Lizza (“Defendants”). (Doc. 49.) Counsel for Plaintiff Devin G. Nunes vigorously
resisted the Motion at a telephonic status conference held before me on July 7, 2020.
Neither party has requested a hearing and none is necessary.
       On January 21, 2020, Defendants filed a Motion to Stay Discovery and for
Protective Order. (Doc. 17.) Plaintiff filed a Resistance on January 27, 2020. (Doc.
21.) Defendants filed a reply on January 27, 2020. (Doc. 22.) On February 4, 2020, I
granted Defendants’ motion to stay discovery until April 1, 2020. (Doc. 26.) On March
30, 2020, Defendants filed an Unresisted Motion to Extend the Temporary Stay of
Discovery by 30 days. (Doc. 44.)     On March 31, 2020, I stayed discovery until June
1, 2020.
       The parties’ positions regarding staying this case have already been addressed in
the pleadings listed above. The parties were also heard regarding their positions at the
status conference on July 7, 2020. Plaintiff voiced his concern regarding the delay in


                                           1



       Case 5:19-cv-04064-CJW-MAR Document 52 Filed 07/10/20 Page 1 of 2
obtaining the relief he has requested. Nevertheless, the reasoning in my order dated
February 4, 2020 (Doc. 26) still applies.
      For all the reasons set forth herein and the reasons stated in my order at Doc. 26,
Defendants’ Resisted Motion to Reinstate and Extend the Temporary Stay of Discovery
by Two Months (Doc. 49) is granted. However, discovery is stayed until a ruling by
the district court on Defendants’ motion to dismiss.
      IT IS SO ORDERED this 9th day of July, 2020.




                                            2



     Case 5:19-cv-04064-CJW-MAR Document 52 Filed 07/10/20 Page 2 of 2
